DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1-19 and 21 are pending. The Amendments to the Specification submitted on April 14, 2022 overcome the objections to the specification. The Amendments to the Claims submitted on April 14, 2022 overcome the claim objections and the rejections under 35 U.S.C. § 112(b). 
Applicant’s arguments with respect to the combination of U.S. 2016/0215928 to Chohfi and U.S. 2012/0305577 to Dunn have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
Applicant's arguments with respect to U.S. 2016/0215928 to Chohfi and the amendment of claim 10 have been fully considered but they are not persuasive. Applicant asserts that Chohfi teaches seating areas near a top of the assembly 22, not at a bottom, as recited in the claim and that there would be no reasonable basis to somehow modify the shape, size, and orientation of Chohfi (see Applicant’s Remarks at p. 9). The examiner disagrees, pointing out that (1) the seating areas of Chohfi are located below the gripping handles (28, 30, see Fig. 2), not “near a top” as Applicant asserts, and (2) the Applicant has not provided any reason why the seating areas of Chohfi could not be located at the bottom of the assembly, as removing the portion of the assembly below the seating areas would not alter the functionality of the handle of Chohfi.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-15, 18, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chohfi ‘928 (U.S. 2016/0215928).
With respect to claim 1, Chohfi ‘928 discloses a handle (handle assembly 22) for a cylinder configured to store pressurized fluid (portable gas cylinder 10), the handle comprising: a shroud portion (body portion 26) configured to attach to a collar (collar 18) of the cylinder (portable gas cylinder 10), the shroud portion (body portion 26) including a plurality of circumferentially spaced ledges (seating areas 35, see Fig. 4) for abutting an underside of a respective one of a plurality of circumferentially spaced tabs (flanges 20) of the collar (collar 18), and a handle portion (upper portion of handle assembly 22) extending from the shroud portion (body portion 26) and having one or more areas (handles 28, 30) for grasping the handle (see Fig. 2, para. [0034]).
Chohfi ‘928 does not expressly disclose the shroud portion including at least one deflectable tab for engaging the mounting collar. Chohfi ‘928 teaches a separate blocking ring (40, Fig. 2) having a deflectable tab (ramp 56) that deflects radially inwardly, then returns to a neutral position to engage the mounting collar (paras. [0039], [0043]). Chohfi ‘928 teaches that the ramps provide an audible indication to enable an assembler to ensure that the components are firmly secured in place (para. [0039]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the handle assembly of Chohfi ‘928 combine the blocking ring (40) including the deflectable tab (ramp 56) onto the handle assembly (22), such that the deflectable tab (ramp 56) extends radially outwardly within the channel (34) because it has been held that the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice" In re Larson, 144 USPQ 347, 349; MPEP 2144.04(V)(B).
With respect to claim 2, Chohfi ‘928 discloses the shroud portion (body portion 26) includes an inner body portion (see annotated Fig. 3a below), an outer body portion (see annotated Fig. 3a below) radially outwardly spaced from the inner body portion (see annotated Fig. 3a below), and a base extending therebetween (see annotated Fig. 3a below), and wherein a channel (channel 34) is defined between the inner and outer body portions and the base for receiving the collar (collar 18 is received in channel 34, see para. [0036]).

    PNG
    media_image1.png
    247
    458
    media_image1.png
    Greyscale

With respect to claim 3, Chohfi ‘928 as modified already includes the plurality of circumferentially spaced ledges (seating areas 35, see Fig. 4) extend radially inwardly from the outer body portion (Fig. 4), and the at least one deflectable tab (ramp 56) extends radially outwardly from the inner body portion (para. [0039]). 
With respect to claim 4, Chohfi ‘928 discloses the plurality of circumferentially spaced ledges (seating areas 35, see Fig. 4) are sized to be received between the circumferentially spaced tabs (flanges 20) on the collar (collar 18) during a first installation step (para. [0037]), and configured to be rotated to be position below the circumferentially spaced tabs in a second installation step (para. [0037]).
With respect to claim 5, Chohfi ‘928 discloses the plurality of circumferentially spaced ledges (seating areas 35) each include a planar portion (portion that engages with flanges 20, Fig. 4) and a plurality of circumferentially spaced ribs below the respective planar portion (ribs on seating areas 35, Fig. 4).
With respect to claim 6, Chohfi ‘928 discloses each ledge (seating areas 35) is spaced from the base (see Fig. 4a) in a first direction to define an area (groove 36, Fig. 4a) for receiving a respective one of the plurality of circumferentially spaced tabs (flanges 20), and each ledge (seating areas 35) is spaced from the inner body portion (see Figs. 3a, 4a) in a respective second direction orthogonal the first direction to define an area (Fig. 4a) for receiving an upwardly extending portion of the collar (Fig. 4a).
With respect to claim 8, Chohfi ‘928 discloses the handle portion (upper portion of handle assembly 22) has a body with first and second ends (left side and right side of upper portion of handle assembly 22, see Fig. 2) circumferentially spaced from one another to define a gap (space between handles 28, 30, see Fig. 2) through which a nozzle extends (valve port 16 extends between handles 28, 30, see Fig. 2, para. [0035]).
With respect to claim 9, Chohfi ‘928 discloses the body includes at least two openings (openings through handles 28, 30) that define grip areas with the body (handles 28, 30 define grip areas, para. [0035]).
With respect to claim 10, Chohfi ‘928 discloses a portable cylinder (portable gas cylinder 10) comprising: a tank (tank 12) having an upper portion (upper portion 14) having a valve port (valve port 16); a mounting collar (collar 18) coupled to the upper portion (upper portion 14) of the tank (tank 12), the mounting collar (collar 18) having an upwardly extending portion (collar 18 has upwardly extending portion, Fig. 2) surrounding the valve port (valve port 16) and a plurality of circumferentially spaced tabs (arcuate flanges 20) extending radially outwardly from the upwardly extending portion (flanges 20 extend radially outwardly, Fig. 2, para. [0034]), wherein a respective gap (gap formed between flanges 20, Fig. 2) is formed between adjacent ones of the plurality of circumferentially spaced tabs (flanges 20, see Fig. 2); and a handle (handle assembly 22) attached to the mounting collar (collar 18), the handle (handle assembly 22) comprising: a shroud portion (body portion 26) including a plurality of circumferentially spaced ledges (seating areas 35, see Fig. 4) at a bottom of the handle (seating areas 35 are arranged below handles 28, 30 and formed at an undersurface of the housing, see Fig. 2, para. [0036]) for abutting an underside of a respective one of the plurality of circumferentially spaced tabs (flanges 20); and a handle portion (upper portion of handle assembly 22) extending upward from the shroud portion (body portion 26) and having one or more areas (handles 28, 30) for grasping the handle (see Fig. 2, para. [0034]).
Chohfi ‘928 does not expressly disclose the shroud portion including at least one deflectable tab for engaging the mounting collar in one of the gaps. Chohfi ‘928 teaches a separate blocking ring (40, Fig. 2) having a deflectable tab (ramp 56) that deflects radially inwardly, then returns to a neutral position to engage the mounting collar (paras. [0039], [0043]). Chohfi ‘928 teaches that the ramps provide an audible indication to enable an assembler to ensure that the components are firmly secured in place (para. [0039]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the handle assembly of Chohfi ‘928 combine the blocking ring (40) including the deflectable tab (ramp 56) onto the handle assembly (22), such that the deflectable tab (ramp 56) extends radially outwardly within the channel (34) because it has been held that the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice" In re Larson, 144 USPQ 347, 349; MPEP 2144.04(V)(B).
Additionally, and in the alternative, to the extent it could be argued that Chohfi ‘928 does not expressly disclose the plurality of circumferentially spaced ledges are at a bottom of the handle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the handle of Chohfi ‘928 to remove the portion of the handle assembly (22) below the seating areas (35) as an obvious matter of design choice and/or for the purpose of saving material and weight, as Chohfi ‘928 does not disclose any functionality for the portion of the handle assembly (22) below the seating areas (35), and Applicant does not disclose any criticality to the ledges being located at a bottom of the handle.
With respect to claim 11, Chohfi ‘928 discloses the shroud portion (body portion 26) includes an inner body portion (see annotated Fig. 3a above), an outer body portion (see annotated Fig. 3a above) radially outwardly spaced from the inner body portion (see annotated Fig. 3a above), and a base extending therebetween (see annotated Fig. 3a above), and wherein a channel (channel 34) is defined between the inner and outer body portions and the base for receiving the collar (collar 18 is received in channel 34, see para. [0036]).
With respect to claim 12, Chohfi ‘928 as modified discloses the plurality of circumferentially spaced ledges (seating areas 35, see Fig. 4) extend radially inwardly from the outer body portion (Fig. 4), and the at least one tab (ramp 56) extends radially outwardly from the inner body portion.
With respect to claim 13, Chohfi ‘928 discloses the plurality of circumferentially spaced ledges (seating areas 35, see Fig. 4) are sized to be received in a respective one of the gaps (gap formed between flanges 20, Fig. 2) during a first installation step (para. [0037]), and configured to be rotated to be position below the tabs in a second installation step (para. [0037]).
With respect to claim 14, Chohfi ‘928 discloses the plurality of circumferentially spaced ledges (seating areas 35) each include a planar portion (portion that engages with flanges 20, Fig. 4) and a plurality of circumferentially spaced ribs below the respective planar portion (Fig. 4).
With respect to claim 15, Chohfi ‘928 discloses each ledge (seating areas 35)  is spaced from the base (see Fig. 4a) in a first direction to define an area (groove 36, Fig. 4a) for receiving a respective one of the plurality of circumferentially spaced tabs (flanges 20), and each ledge (seating areas 35) is spaced from the inner body portion (see Figs. 3a, 4a) in a respective second direction orthogonal the first direction to define an area (Fig. 4a) for receiving the upwardly extending portion of the collar (Fig. 4a).
With respect to claim 18, Chohfi ‘928 discloses the mounting collar (collar 18) includes a base (area between collar 18 and valve port 16, Fig. 2) coupled to the upper portion (upper portion 14) of the tank (tank 12), and wherein the upwardly extending portion (upwardly extending portion of collar 18, Fig. 2) extends around a perimeter of the base (Fig. 2).
With respect to claim 19, Chohfi ‘928 discloses the handle portion (upper portion of handle assembly 22) has a body with first and second ends (left side and right side of upper portion of handle assembly 22, see Fig. 2) circumferentially spaced from one another to define a gap (space between handles 28, 30, see Fig. 2) through which a nozzle extends (valve port 16 extends between handles 28, 30, see Fig. 2, para. [0035]).
With respect to claim 21, Chohfi ‘928 discloses a handle (handle assembly 22) for a cylinder (portable gas cylinder 10) comprising: a shroud portion (body portion 26) configured to attach to a collar (collar 18) of the cylinder (portable gas cylinder 10), the shroud portion (body portion 26) including an inner body portion (see annotated Fig. 3a above), an outer body portion (see annotated Fig. 3a above) radially outwardly spaced from the inner body portion (see annotated Fig. 3a above), a base extending therebetween (see annotated Fig. 3a above), a plurality of circumferentially spaced ledges (seating areas 35, see Fig. 4) extending radially inwardly from the outer body portion (Fig. 4) for abutting an underside of a respective one of a plurality of circumferentially spaced tabs (flanges 20) of the collar (collar 18), and at least one deflectable tab (ramp 56) extending radially outwardly (para. [0039]), wherein a channel (channel 34) is defined between the inner and outer body portions and the base for receiving the collar (collar 18 is received in channel 34, see para. [0036]) at a bottom of the handle (seating areas 35 are arranged below handles 28, 30 and formed at an undersurface of the housing, see Fig. 2, para. [0036]); and a handle portion (upper portion of handle assembly 22) extending from the shroud portion (body portion 26) and having one or more areas (handles 28, 30) for grasping the handle (see Fig. 2, para. [0034]).
Chohfi ‘928 does not expressly disclose the at least one deflectable tab extends radially outwardly from the inner body portion for engaging the collar. Chohfi ‘928 teaches a separate blocking ring (40, Fig. 2) having a deflectable tab (ramp 56) that deflects radially inwardly, then returns to a neutral position to engage the mounting collar (paras. [0039], [0043]). Chohfi ‘928 teaches that the ramps provide an audible indication to enable an assembler to ensure that the components are firmly secured in place (para. [0039]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the handle assembly of Chohfi ‘928 combine the blocking ring (40) including the deflectable tab (ramp 56) onto the handle assembly (22), such that the deflectable tab (ramp 56) extends radially outwardly within the channel (34) because it has been held that the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice" In re Larson, 144 USPQ 347, 349; MPEP 2144.04(V)(B).
Additionally, and in the alternative, to the extent it could be argued that Chohfi ‘928 does not expressly disclose the channel is at a bottom of the handle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the handle of Chohfi ‘928 to remove the portion of the handle assembly (22) below the channel (34) as an obvious matter of design choice and/or for the purpose of saving material and weight, as Chohfi ‘928 does not disclose any functionality for the portion of the handle assembly (22) below the channel (34), and Applicant does not disclose any criticality to the channel being located at a bottom of the handle.
Claims 7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chohfi ‘928 (U.S. 2016/0215928) as applied to claims 1 and 10 above, and further in view of Chohfi ‘859 (U.S. 2010/0147859).
With respect to claim 7, Chohfi ‘928 as modified does not expressly discloses the base includes a plurality of circumferentially spaced openings above each of the plurality of circumferentially spaced ledges (Chohfi ‘928 seating areas 35). 
Chohfi ‘859 teaches a compressed gas cylinder assembly having handles and a flow control valve and a lower support ring (Abstract). Chohfi ‘859 teaches that a foot ring 50 that defines a channel 52 for accommodating struts 38 of an annular collar 30 on the gas cylinder 10 (para. [0032]). Chohfi ‘859 teaches a plurality of kidney shaped apertures 60 in the base portion 55 of the channel 52 provide material weight reduction (para. [0034], Fig. 5). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the handle assembly of Chohfi ‘928 to have a plurality of openings above each of the plurality of circumferentially spaced ledges as taught by Chohfi ‘859 for the purpose of reducing weight, as recognized by Chohfi ‘859 (para. [0034]).
With respect to claim 16, Chohfi ‘928 does not expressly discloses the base includes a plurality of circumferentially spaced openings above each of the plurality of circumferentially spaced ledges (Chohfi ‘928 seating areas 35). Chohfi ‘859 teaches a plurality of kidney shaped apertures 60 in the base portion 55 of the channel 52 provide material weight reduction (para. [0034], Fig. 5). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the handle assembly of Chohfi ‘928 to have a plurality of openings above each of the plurality of circumferentially spaced ledges as taught by Chohfi ‘859 for the purpose of reducing weight, as recognized by Chohfi ‘859 (para. [0034]).
With respect to claim 17, Chohfi ‘928 does not expressly disclose a valve attached to the valve port (valve port 16). Chohfi ‘859 teaches a flow control valve 18 is attached to an upper end of the cylinder for metering the flow of compressed gas from the cylinder 10 (para. [0024]). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the cylinder of Chohfi ‘928 to have a valve attached to the valve port as taught by Chohfi ‘859 for the purpose of metering the flow of gas from the cylinder, as recognized by Chohfi ‘859 (para. [0024]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.E.P./Examiner, Art Unit 3733                 

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733